Case: 14-60218      Document: 00512895726         Page: 1    Date Filed: 01/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 14-60218
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                         January 9, 2015
                                                                            Lyle W. Cayce
ELVIS STEVE BARILLAS-RIVERA,                                                     Clerk


                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A070 618 681


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Elvis Steve Barillas-Rivera is a native and citizen of Guatemala who
became a lawful permanent resident in this country in 2002. In July 2009,
Barillas-Rivera was convicted of a state controlled-substance offense, and he
was later found to be deportable under 8 U.S.C. § 1227(a)(2)(B)(i). He applied
for relief in the forms of cancellation of removal, asylum, withholding of
removal, and protection under the Convention Against Torture (CAT). The


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60218     Document: 00512895726      Page: 2   Date Filed: 01/09/2015


                                  No. 14-60218

immigration judge (IJ) determined that another of Barillas-Rivera’s prior
convictions, a Texas conviction for burglary of a habitation, was an aggravated
felony that precluded Barillas-Rivera from establishing his eligibility for
cancellation of removal, asylum, and withholding of removal. The IJ thus
pretermitted cancellation of those applications and, after receiving evidence,
he denied the request for protection under the CAT. Barillas-Rivera appealed,
but the Board of Immigration Appeals (BIA) dismissed his appeal. Barillas-
Rivera filed an emergency motion to reconsider, which the BIA construed as a
motion to reopen and denied. He then filed another motion to reopen, which
was also denied by the BIA.
      Barillas-Rivera’s petition for review was timely only as to the BIA’s
March 2014 decision denying his second motion to reopen, see Navarro-
Miranda v. Ashcroft, 330 F.3d 672, 676 (5th Cir. 2003), and only that decision
is properly before us, see Stone v. INS, 514 U.S. 386, 394, 401-06 (1995);
Guevara v. Gonzales, 450 F.3d 173, 76 (5th Cir. 2006).            Thus, we lack
jurisdiction over the instant petition for review to the extent that it alleges any
claim of error with respect to the BIA’s December 2013 dismissal of Barillas-
Rivera’s appeal or its January 2014 denial of his first motion to reopen.
      Because Barillas-Rivera was ordered deported due to a controlled-
substance offense, we have jurisdiction to review the BIA’s denial of his motion
to reopen only on legal or constitutional grounds. See 8 U.S.C. § 1252(a)(2)(C),
(a)(2)(D); Ramos-Bonilla v. Mukasey, 543 F.3d 216, 219-20 (5th Cir. 2008).
Barillas-Rivera’s challenge to the BIA’s denial of his second motion to reopen
is exceedingly brief and consists of his characterization of the BIA’s findings
regarding the evidence he sought to submit as arbitrary and irrational. He has
not made any cogent legal or constitutional challenge to the BIA’s decision, and




                                        2
    Case: 14-60218   Document: 00512895726    Page: 3   Date Filed: 01/09/2015


                               No. 14-60218

we therefore lack jurisdiction to consider his argument. See § 1252(a)(2)(C),
(a)(2)(D).
      Accordingly, Barillas-Rivera’s PETITION FOR REVIEW is DISMISSED
FOR LACK OF JURISDICTION.




                                     3